Plaintiff, low bidder on two supply contracts with General Services Administration, brings a suit for a specific accounting and to recover loss of prospective profits on the ground that his low bid was wrongfully rejected and the contracts awarded to others. The case came before the court without argument on defendant’s motion to dismiss, and on May 20, 1963, the court concluded that plaintiff had failed to state a claim upon which relief might be granted, and on the basis of the court’s decision in Heyer Products Co., Inc. v. United States, 135 Ct. Cl. 63, and 147 Ct. Cl. 256, the petition was dismissed.